     Case 4:18-cv-04330 Document 157 Filed on 10/30/20 in TXSD Page 1 of 1




                         United States District Court
                         Southern District of Texas
                              Houston Division


Miriam Edwards, et al.                §
                                      §
v.                                    §         Civil Action 4:18−cv−04330
                                      §
McDermott International, Inc., et     §
al.

                             Notice of Referral


     The following motion is referred to Magistrate Judge Andrew Edison:
                          Motion to Dismiss − #124
                          Motion to Dismiss − #125


Date: October 30, 2020.

                                               David J. Bradley, Clerk

                                               By: G. Clair, Deputy Clerk
